Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Rejections - 35 USC § 102 and 35 USC § 103 Withdrawn
All rejections under 35 USC 102 and 103, issued on 10/27/20, have been withdrawn in view of the fact that applicant’s argument, filed 1/27/21, stating “in comparison, both Lim and Yoo describe compositions that include very different components. For example, Lim discloses a composition for etching that includes a first inorganic acid, a first additive selected from the group consisting of phosphorous acid, an organic phosphite, a hyophosphite, and mixtures thereof, and a solvent (see the Abstract and paragraph [0010]). In addition, the composition of Lim further includes a second additive, which is either a silane inorganic acid salt produced by reaction of a second inorganic acid and a silane compound (see paragraph [0015]) or a compound represented by Chemical Formulas 300, 350, 400, or 500 (see paragraphs [0042], [0044], [0046], and [0049])), and the Examiner identifies 3- aminopropyltriethoxy silane as the second additive in the rejection of claim 1 (see paragraph [0082]). 
However, this is not the composition recited in the present claims. Specifically, the composition of Lim includes, as a required component, a first additive selected from the group consisting of phosphorous acid, an organic phosphite, a hyophosphite, and mixtures thereof. The composition of present independent claim 1 does not consist of any of these components. 
Regarding Yoo, this reference discloses an etching solution comprising at least one inorganic acid, at least one organic acid (referred to as an acid aqueous solution), a fluorine- 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, the cited prior art of record fails to disclose or render obvious a composition, or a method of using), the composition consisting of the components cited in the claims, in combination with the rest of the steps/limitations of claims 1 and 14 respectively. The cited prior art of record contains additional components as detailed by the applicant in his remarks cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713